DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 & 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub no. 2019/0279958 A1) in view of Lim (US 2019/0214362 A1).
Regarding claim 8, Chen  et al discloses a method comprising: aligning first regions of a first package component (40-column 1 row 1)with second regions of a second package component(40 column 1 row 2) fig. 6; performing laser shots on the first package component(40-column 1 row 1), each respective laser shot of the laser shots  being performed sequentially in a different respective first region of the first regions(40a-40c) of the first package component((40-column 1 row 1)), a conductive material (48) between the respective first region and a respective second region of the second regions of the second package component (40-column 1 row 2)being reflowed by the respective laser shot(LB)[0041][0042].
Chen et al fails to teach  after performing the laser shots, singulating the first regions of the first package component and the second regions of the second package component.
However, Lim et al teaches teach  after performing the laser shots, singulating the first regions of the first package component(20) and the second regions of the second package component(20)[0087][0055-0056].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen et al with the teachings of Lim et al to divide the semiconductor device and to complete fabrication.
Regarding claim 9, Chen et al discloses wherein the laser shots are performed sequentially in a back-and-forth sweep across the first regions(40a) of the first package component (40-column 1 row 1)[0041].
Regarding claim 10,  Chen et al discloses wherein the laser shots are performed sequentially in different groups (40a-40c)of the first regions of the first package component(40-column 1 row 1)[0041].
Regarding claim 11,  Chen et al discloses wherein the laser shots are performed sequentially in a predetermined pattern of the first regions of the first package component (40-column 1 row 1)[0041].
Regarding claim 12, Chen et al discloses wherein each respective laser shot is performed by directing a laser beam at the respective first region(40a) until the conductive material(48) reflows; and after the conductive material reflows, turning off the laser beam until the conductive material (48)cools[0041]. 
Regarding claim 14,  Chen et al discloses wherein each respective laser shot is performed with the same unit power(unit power is controlled)[0027].
Regarding claim 15,  Chen et al discloses wherein each respective laser shot is performed for the same period of time[0029][0031].
Allowable Subject Matter
Claims 1-7 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  projecting the laser beam at a second portion of the first package
component until the second conductive connectors reflow, the second portion of the first package component overlapping each of the second conductive connectors and a subset of the first conductive connectors; and turning off the laser beam until the second conductive connectors solidify as instantly claimed in combination with the remaining elements of the claim  was not found in prior art.
Claims 16-20 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  reflowing the first conductive connectors by performing a first laser shot at the first package region, the second conductive connectors not reflowed by the first laser shot; and reflowing the second conductive connectors by performing a second laser shot at the second package region, the first conductive connectors not reflowed by the second laser shot was not found in prior art.
Claim 13 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations of claim 13 including : wherein each respective laser shot is performed on a  back-side of the first package component, and heat generated by the laser beam is transferred through the first package component to the conductive material was not found in prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813